Citation Nr: 1200704	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-17 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for anxiety disorder.

4.  Entitlement to service connection for mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Paul, Minnesota.

In July 2011, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The issues of entitlement to service connection for PTSD and entitlement to service connection for mood disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's depressive disorder is related to active service.

2.  The Veteran's anxiety disorder is related to active service.





CONCLUSIONS OF LAW

1.  Depressive disorder was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  Anxiety disorder was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for depression and entitlement to service connection for anxiety disorder.  The Veteran contends that his disabilities are due to having been exposed on a daily basis to injured, wounded, and burn victims while working as the manpower clerk at the General Hospital at Fort Gordon.  He indicates that he was traumatized by seeing the wounded and the dead soldiers.  

On the Report of Medical History at entrance into active service dated in January 1971, the Veteran indicated that he had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble.  However, the Report of Medical Examination at entrance into active service, dated in January 1971, did not reveal any diagnosis of any nervous or psychiatric disorder.  Upon examination at separation from service in December 1972, the Veteran was not noted to have any nervous or psychiatric disorder.  The Veteran did not report any frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort on the Report of Medical History at separation from service.

In a statement from a VA social worker, dated in August 2008, the Veteran was noted to be diagnosed with major depressive disorder, anxiety disorder not otherwise specified (NOS), and cannabis abuse in early remission.  The Veteran was noted to indicate that his depression and anxiety symptoms have been present for most of his adult life, but the symptoms have worsened over the last few months, so he was requesting mental health treatment.  

In July 2008 the Veteran reported that he had vivid memories of his experiences at the hospital at Fort Gordon since that time.  He has had traumatic memories since that time.

In August 2008 the Veteran reported that his duty in service as a clerk to an Army hospital was upsetting to see soldiers with severe burns, amputations, as well as other injuries.  The Veteran was diagnosed with anxiety disorder NOS (subthreshold PTSD) and major depressive disorder.

In October 2008 the Veteran was diagnosed with depression NOS, rule out dysthymia, anxiety NOS, and cannabis dependence in early remission.  

In a May 2009 VA treatment note, the Veteran was reported to have been exposed to many wounded and dead soldiers while working as a clerk in an Army hospital.  After examination the Veteran was diagnosed with depressive disorder NOS, anxiety disorder NOS, cannabis dependence in early remission, and alcohol abuse in full remission.

In September 2009 the Veteran was diagnosed with PTSD, rule out dysthymia, cannabis dependence in early remission, and alcohol abuse in full remission.

In December 2009 VA conceded that based upon the Veteran's duty location it was reasonable to conclude that he was exposed to the stressful events related to his location as stated by the Veteran.  As the preponderance of the evidence revealed that the Veteran was exposed to dead bodies and injured patients this stressor was conceded.

The Veteran was afforded a VA Compensation and Pension psychiatric examination in February 2010.  The Veteran reported that he was a clerk and that after basic training he spent approximately 21 months as a payroll clerk in the hospital at Fort Gordon, Georgia.  He indicated that his office was in the back of the hospital and that he typically spent his days typing manpower reports.  The Veteran reported that he saw those who were injured in Vietnam.  After examination the Veteran was diagnosed with alcohol dependence, severe, in full sustained remission, by Veteran's report; cannabis dependence, severe, chronic, in partial remission; mood disorder NOS; and intermittent explosive disorder features.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD and that the Veteran's numerous symptoms associated with feelings of detachment or estrangement from others, restricted range of affect, sense of foreshortened future, sleep difficulties, irritability, severe outbursts of anger, concentration difficulties, and hypervigilance appeared to be best accounted for by the Veteran's chronic and severe alcohol and marijuana dependence.  However, the Board notes that the examiner did not provide any opinion regarding whether the Veteran's mood disorder NOS or intermittent explosive disorder features were related to or caused by the conceded exposure to dead bodies and injured patients in service.

The Veteran underwent a private examination in July 2010.  The psychologist stated that the Veteran did not appear to meet the criteria for a diagnosis of PTSD.  It was noted that although the Veteran reported seeing patients in the hallway everyday and recalled visiting a friend of his who worked in the morgue, this exposure did not cause him to experience any type of threat or serious injury to himself or others.  Simply seeing other Veterans who have been wounded or burnt or are experiencing psychiatric symptoms was noted to not warrant a diagnosis of PTSD.  It was noted that the Veteran did not personally know any of the Veterans and, although he reported drinking heavily and talking to a chaplain about his work, the Veteran may have experienced a sense of hopelessness and horror but not a threat to his own physical integrity.

The psychologist stated that the Veteran's reports of nightmares, waking up sweating, distressing intrusive thoughts, and the trigger of seeing other people with prosthetic devices indicates that the second criteria of PTSD may be met.

As the Veteran did not quit doing any of this former activities after discharge, did not feel detached or estranged from others, was able to express his feelings openly to others, and his memory of his time at Fort Gordon is intact, although the Veteran reported avoiding talking and thinking about his traumatic memories, the third criteria of PTSD was not met.

The Veteran reported that he was nervous, easily startled, had poor concentration with okay memory, had anger control problems, and felt his sleep was poor.  As such, the psychologist found that the fourth criteria of PTSD was met.

The Veteran felt that his PTSD symptoms negatively affected his life and marriage and that they had been present for many years.

After mental status examination the Veteran was diagnosed with anxiety disorder NOS, depressive disorder NOS, alcohol dependence in sustained full remission, and cannabis dependence in sustained full remission.  The psychologist rendered the opinion that the Veteran did not meet the criteria for a diagnosis of PTSD and that the Veteran was depressed but that it was unlikely that his depression was secondary to his experiences while working as a time keeper at the Fort Gordon Hospital.  The psychologist did not render an opinion regarding the etiology of the Veteran's anxiety disorder.

In a statement dated in October 2010, the Veteran's treating psychiatrist indicated that the Veteran has been diagnosed with subthreshold PTSD, classified as anxiety disorder NOS according to DSM-IV-Tr criteria as well as depressive disorder NOS with elements of major depression and dysthymia.  The Veteran's symptoms included depressed mood, suicidal ideation, nightsweats, insomnia, nightmares, irritability with anger episodes, intrusive memories, anhedonia, detachment from others, poor concentration, hypervigilence, and exaggerated startle response.  It was indicated that the symptoms noted to involve reexperiencing past traumatic events are related to his Vietnam-era service as a clerk in an Army hospital with exposure to soldiers suffering from severe injuries, burns, amputations, and psychiatric problems.  

The Board finds that entitlement to service connection for depression and anxiety disorder is warranted.  The Veteran reports that he was exposed on a daily basis to injured, wounded, and burn victims while working as the manpower clerk at the General Hospital at Fort Gordon.  He indicates that he was traumatized by seeing the wounded and dead soldiers.  The service treatment records reveal that the Veteran reported frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble on a Report of Medical History at entrance into active service.  However, the Veteran was not diagnosed with any nervous disorder on examination.  The Veteran subsequently did not report any nervous disorder or symptoms on a Report of Medical History at separation from service and was not diagnosed with any nervous disorder upon examination at separation from service.  The service treatment records are otherwise silent regarding any nervous disorder or complaints.  VA has conceded that the Veteran's duty exposed him to wounded and dead soldiers while in service.  The Veteran has reported that he has had psychiatric symptoms since separation from service.  The Board notes that after private examination in July 2010, the Veteran was diagnosed with anxiety disorder and depressive disorder.  It was noted that it was unlikely that the Veteran's depression was secondary to his experiences while working as a time keeper at the Fort Gordon Hospital.  However, no opinion was rendered regarding the etiology of the Veteran's anxiety disorder.  The Board notes that the Veteran's treating psychiatrist indicated in October 2010 that the Veteran was diagnosed with anxiety disorder and depressive disorder and that the Veteran's symptoms were related to his Vietnam-era service as a clerk in an Army hospital with exposure to soldiers suffering from severe injuries, burns, amputations, and psychiatric problems.  As the Veteran's treating psychiatrist has associated the Veteran's depressive disorder and anxiety disorder to the Veteran's confirmed activities in active service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's depression and anxiety disorder were incurred in active service.  As such, entitlement to service connection for depressive disorder is granted and entitlement to service connection for anxiety disorder is granted.


ORDER

Service connection for depressive disorder is granted.

Service connection for anxiety disorder is granted.


REMAND

The Veteran seeks entitlement to service connection for PTSD and mood disorder.  The Veteran contends that these disorders are due to his exposure to wounded and dead soldiers while working as a clerk at the Army Hospital at Fort Gordon.

In a VA mental health progress note, dated in February 2011, it was noted that the Veteran was scheduled to return to the clinic in one month.  However, review of the claims file does not reveal any VA treatment records dated since February 2011.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain complete VA clinical records regarding the Veteran that are dated since February 2011.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

Post service treatment records reveal that the Veteran was diagnosed with PTSD in September 2009, October 2009, December 2009, January 2010, February 2010, and August 2010.

In addition, as discussed above, the Veteran's reported stressor of having been exposed to injured patients and dead bodies while working as a clerk at Fort Gordon has been conceded by VA.

The Board notes that the most recent comprehensive evaluation for PTSD was undertaken in July 2010.  The psychologist did not diagnose the Veteran with PTSD and, therefore, did not render an opinion regarding whether the Veteran had PTSD due to his active service.  However, the examiner did not comment upon the contemporaneous diagnoses of PTSD in the records of the Veteran's treatment.  As such the Board finds the examination to be inadequate.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)(noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

As such, the Board finds it necessary to afford the Veteran an adequate VA medical examination.

The Board notes that the Veteran was last afforded a VA medical examination in February 2010.  As discussed above, the Veteran was diagnosed with mood disorder; however, the examiner did not render an opinion regarding the etiology of the Veteran's mood disorder.
 
The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since February 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, afford the Veteran an appropriate VA PTSD examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a diagnosis of PTSD in accordance with DSM-IV criteria.  If so, the examiner should specify the stressor(s) upon which the diagnosis is based.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis and should comment upon the diagnoses of record. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any mood disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record relating to the Veteran's mood disorder since service, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any mood disorder found to be present is related to or had its onset during service, and particularly, to the conceded in service stressors.  The rationale for all opinions expressed should be provided in a legible report.  

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


